          Case 1:20-cv-00667-PGG Document 27 Filed 08/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE TRAVELERS INDEMNITY
COMPANY, THE PHOENIX INSURANCE
COMPANY, TRAVELERS PROPERTY                                DEFAULT JUDGMENT
CASUALTY COMPANY OF AMERICA, and
THE TRAVELERS INDEMNITY                                        20 Civ. 667 (PGG)
COMPANY OF CONNECTICUT,

                        Plaintiffs,

              - against -

ALLIANCE MECHANICAL GROUP, INC.,

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                The Complaint of Plaintiffs The Travelers Indemnity Company, The Phoenix

Insurance Company, Travelers Property Casualty Company Of America, and The Travelers

Indemnity Company Of Connecticut having been served on Defendant Alliance Mechanical

Group, Inc. on February 18, 2020 (Dkt. No. 8), and the time for Defendant to appear, answer, or

raise any objection to the Complaint having expired, and Defendant not having appeared at the

August 27, 2020 show cause hearing or raised an objection to the Complaint,

                NOW, pursuant to Rule 55 of the Federal Rules of Civil Procedure and upon the

Complaint dated January 24, 2020 (Dkt. No. 1), and Plaintiffs’ motion by order to show cause

for default judgment (Dkt. No. 25), including the declarations of Thomas A. Martin, dated July

28, 2020 (Dkt. No. 23), and the declaration of Salvatore Marino, dated July 27, 2020 (Dkt. No.

24), it is hereby
         Case 1:20-cv-00667-PGG Document 27 Filed 08/27/20 Page 2 of 2




               ORDERED, ADJUDGED and DECREED that the Plaintiffs have judgment

against and recover from Defendant in the amount of $412,007.96, plus costs of $672.49, for a

total of $412,680.45.

               The Clerk of Court is directed to close the case.

Dated: New York, New York
       August 27, 2020
